                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC,

                   Plaintiff,                              8:18CV492

      vs.
                                                            ORDER
HORNADY MANUFACTURING CO.,

                   Defendant.


      Andre R. Barry, as counsel of record for Defendant, filed a Notice of
Withdrawal of attorneys Joseph C. Chancey and Sonya T. Jacobs, who served
as local counsel when this action was pending in the United States District Court
for the Northern District of Georgia, Atlanta Division.


      IT IS ORDERED that the motion to permit Joseph C. Chancey and Sonya
      T. Jacobs to withdraw (Filing No. 32), is granted.


      Dated this 1st day of November, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
